 1                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   MARVIN L. STEWART,                          Case № 2:18-cv-01887-ODW (SKx)
12              Plaintiff,
13       v.                                      JUDGMENT
14   ROBERT WILKIE, SECRETARY,
     DEPARTMENT OF VETERAN
15
     AFFAIRS,
16
                Defendant.
17
18        Pursuant to the Court’s Order GRANTING Defendant’s Motion for Summary
19   Judgment, it is hereby ORDERED, ADJUDGED, AND DECREED as follows:
20     1. Plaintiff Marvin L. Stewart shall recover nothing from Defendant;
21     2. Defendant shall have JUDGMENT in its favor; and
22     3. The Clerk of the Court shall close the case.
23        IT IS SO ORDERED.
24
25        January 22, 2020
26
27                              ____________________________________
28                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
